Citation Nr: 0504364	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-02 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated noncompensable prior to January 6, 2003, and 10 
percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from April 1951 to 
October 1953.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In a September 2004 rating decision, the RO assigned a 10 
percent rating for bilateral hearing loss.  Inasmuch as a 
higher evaluation is potentially available, and as the issue 
of an increased rating was already in appellate status at the 
time of the rating action, the Board will consider 
entitlement to an increased rating for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before an RO hearing officer in June 
2002.  The veteran testified before the undersigned Veterans 
Law Judge in May 2003.  

In December 2003, the Board remanded the case to the RO to 
affording the veteran an audiometry evaluation.  

In an October 2001 rating decision, the RO denied entitlement 
to service connection for dental trauma and for diabetes 
mellitus.  The veteran submitted a timely notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC).  The veteran did not perfect an appeal.  Thus these 
issues are not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  Prior to January 6, 2003, the veteran's bilateral hearing 
loss was manifested by Level I hearing loss for the right ear 
and Level II loss hearing for the left ear.  

2.  Effective from January 6, 2003 the veteran's bilateral 
hearing loss is manifested by level II hearing loss in the 
right ear and level VI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss prior to January 6, 2003 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, § 4.86 (2004).

2.  The criteria for a disability rating higher than 10 
percent for bilateral hearing loss effective from January 6, 
2003 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA defines VA's duty to assist and enhances VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Rules 
implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The regulations also require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that VA has notified the veteran of the 
information and evidence needed to substantiate his claim.  
He was provided a rating decision, an SOC, a supplemental 
SOC, and a VCAA notice letter in February 2004, which 
provided notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  These documents specifically informed him of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The February 2004 
letter informed him of the evidence that VA would attempt to 
obtain.  Quartuccio, supra.  

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claim.  VA audiometry reports are associated with the claims 
file.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument, to testify at two hearings, and 
to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA.  The 
Board, however, finds that in the instant case the veteran 
has not been unfairly prejudiced by defective notice.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background.  

A VA audiological evaluation in June 1997 showed the presence 
of bilateral hearing loss.  In a July 1997 rating decision, 
the RO established service connection for bilateral hearing 
loss and for tinnitus and assigned noncompensable ratings for 
each.  

On October 16, 2000, the RO received the veteran's claim for 
an increased rating for bilateral hearing loss.  

Upon VA authorized audiological evaluation in April 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
65
80
LEFT
20
15
50
70
80

Average pure tone thresholds were 45 decibels, right ear, and 
54 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent correct in the right ear 
and 88 percent correct in the left ear.  The diagnosis was 
moderately severe to severe high frequency sensorineural 
hearing loss in the right ear and moderate to profound high 
frequency sensorineural hearing loss in the left ear.  The 
veteran also reported difficulty hearing his spouse and the 
TV.  

In May 2001, the veteran submitted a private tympanogram 
dated in November 2000.  Accompanying reports of an ear-nose-
throat (ENT) physician notes that the veteran used 
amplification aids.  

In May 2002, the veteran reported that he had been fitted 
with six or seven hearing aids and requested an increased 
rating for bilateral hearing loss.  

In June 2002, the veteran testified before an RO hearing 
officer that he noticed worsening hearing.  He testified that 
VA sent him to Dothan Ear Nose and Throat at Southeastern 
General Hospital, which supplied him with several hearing 
aids.  He also testified that hearing aids were not very 
helpful.  

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge that he could not find useful hearing aids 
even after trying six or seven.  He had found a certain type 
of headphone useful, however.  He felt that his hearing loss 
had made him much less social.  

During the May 2003 hearing, the veteran submitted several 
private reports.  January 6, 2003 records, including a 
tympanogram, from R. L., M.D. show that the veteran was 
evaluated for his hearing loss. 

Upon VA authorized audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
70
75
LEFT
25
40
60
70
80

Average pure tone thresholds were 51 decibels, right ear, and 
63 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 64 
percent in the left ear.  The diagnosis was mild to severe 
high frequency sensorineural hearing loss in both ears.  The 
veteran reported additional difficulty when background noise 
was present.  

In a September 2004 rating decision, the RO granted a 10 
percent rating for bilateral hearing loss effective from 
January 6, 2003, under Diagnostic Code 6100.  

Legal Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (hereinafter referred to as 
the Rating Schedule), 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2004).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record and finds it adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations that would warrant further exposition of 
remote clinical histories and findings pertaining to this 
disability.

At no time during the appeal period has a pure tone threshold 
of 55 decibels or more in all four frequencies or pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz been shown.  Thus, the 
provisions of 38 C.F.R. § 4.86 do not apply.

Compensable Rating Prior to January 6, 2003

The April 2001 VA audiological examination showed that 
average pure tone thresholds were 45 decibels, right ear, and 
54 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent correct in the right ear 
and 88 percent correct in the left ear.  

Under Table VI of 38 C.F.R. § 4.85, this translates to Level 
I hearing in the right ear and Level II hearing in the left 
ear. Entering Table VII of 38 C.F.R. § 4.85, with Level I 
hearing loss for the right ear and Level II hearing loss for 
the left ear, results in a 0 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.  

Accordingly, the criteria for a compensable rating for 
bilateral hearing loss prior to January 6, 2003 have not been 
met.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2004).  

Rating in Excess of 10 percent Effective From January 6, 2003 

The veteran was evaluated by his private physician on January 
6, 2003 for his hearing loss.  

The March 2004 VA examination showed that average pure tone 
thresholds were 51 decibels, right ear, and 63 decibels, left 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 64 percent in the left 
ear.  

Under Table VI of 38 C.F.R. § 4.85, these findings translates 
to Level II hearing in the right ear and Level VI hearing in 
the left ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level II hearing loss for the right ear and Level VI hearing 
loss for the left ear, results in a 0 percent rating for 
bilateral hearing loss under Diagnostic Code 6100.

Based in this evidence the Board finds that the criteria for 
a rating in excess of 10 percent have not been met.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to January 6, 2003 is denied.  

Entitlement to an increased rating in excess of 10 percent 
for bilateral hearing loss effective from January 6, 2003 is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


